                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TENNESSEE
                                         AT KNOXVILLE

 PAULETTE MYERS JAMES,                                   )
                                                         )
          Plaintiff,                                     )
                                                         )
 v.                                                      )       Case No.: 3:18-CV-356
                                                         )
 SASE COMPANY, LLC,                                      )
                                                         )
          Defendant.                                     )


                                   RULE 26(f) DISCOVERY PLAN


          Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, Defendant SASE

 Intermediate Holdings, Inc., misidentified in the case caption as SASE Company, LLC, and

 Plaintiff Paulette Myers James (the “Parties”) submit the following Discovery Plan.


          The Parties have considered the nature and bases of their claims and defenses and the

 possibilities for promptly settling or resolving the case.          The Parties may resume their

 discussions during the progress of this case and as may be directed by the Court.


          The Parties have discussed discovery issues and scheduling and have agreed to the

 following plan:


          1.        Rule 26(f) Conference. The Parties have conferred via telephone and email

 regarding a discovery plan.


          2.        Rule 26(a)(1) Initial Disclosures.       The Parties will exchange their initial

 disclosures pursuant to Fed. Rule Civ. Pro. 26(a)(1) on or before April 29, 2019. The Parties are



 4828-3229-7860v3
 2832072-000470 04/15/2019
Case 3:18-cv-00356-CLC-DCP Document 17 Filed 04/15/19 Page 1 of 5 PageID #: 44
 not aware of any changes that should be made in the timing, form or requirements for their 26(a)

 disclosures.


          3.        Discovery Plan.


                    A.       Subjects of Discovery.


          Presently, the Parties anticipate the following subjects will need to be explored in

 discovery:


          i.        Plaintiff’s hours worked;
          ii.       Defendant’s payroll information;
          iii.      Plaintiff’s actual job duties;
          iv.       Plaintiff’s discrimination claims;
          v.        Plaintiff’s termination and subsequent employment.
          VI        Defendant’s emails between Paulette Myers James and John Abrahamson 09/1/2016 to
                    3/1/2018



                    B.       Timing of Discovery.


          Issues in dispute are relatively straightforward. It is anticipated that discovery can be

 completed within the time provided in the Court’s Scheduling Order.


          The parties propose the following discovery deadlines and phasing, in line with the

 Court’s Scheduling Order:


          Completion of written fact discovery                                June 8,2019


          Deadline to amend pleadings                                         June 25, 2019


          Completion of fact witness depositions                              July 31, 2019




 4828-3229-7860v3
 2832072-000470 04/15/2019
Case 3:18-cv-00356-CLC-DCP Document 17 Filed 04/15/19 Page 2 of 5 PageID #: 45
          Deadline for Plaintiff to disclose expert witnesses,                   July 15, 2019
          including reports and available dates for depositions



          Deadline for Defendant to disclose expert witnesses,                   August 15, 2019
          including reports and available dates for depositions


          Completion of expert witness depositions                               September 27, 2019


                    C.       Electronically Stored Information.


          Undersigned counsel is inquiring with their client about the nature and volume of

 electronically stored information (“ESI”) and will meet and confer prior to the production of

 documents and other ESI in an attempt to reach a mutually-agreeable ESI plan.


                    D.       Privilege and Protection of Confidential Information.


          There are no known issues at this time relating to any claim of privilege or of protection

 of materials as trial-preparation materials. The Parties agree that if a party discloses information,

 documents, data or other material that it thereafter determines should not have been disclosed or

 produced pursuant to any applicable privilege, the disclosing party has the right to insist upon the

 return of such information, documents, data or material, and all copies thereof, pending the

 Court’s ruling upon the applicability of any privilege pursuant to any motion to compel

 discovery that the requesting party might file or a motion for protective order that the disclosing

 party might file.




 4828-3229-7860v3
 2832072-000470 04/15/2019
Case 3:18-cv-00356-CLC-DCP Document 17 Filed 04/15/19 Page 3 of 5 PageID #: 46
                    E.       Changes to Discovery Plan.


          For “good cause” shown, any party may seek a timely amendment to the provisions of the

 Discovery Plan, but in no event shall any such amendments shorten any deadlines set forth in the

 Court's Scheduling Order.


          4.        Prospects of Settlement. At this time, the prospect of settlement is low.


          5.        Anticipated Trial Length. As set forth in the Scheduling Order, the estimated

 trial length is 4 days. A trial start date has been set for June 8, 2020.




                    Dated this 15th day of April, 2019.


                                           Respectfully submitted,



                                                          s/ Charles K. Grant
                                                          Charles K. Grant, No. 017081
                                                          BAKER, DONELSON, BEARMAN,
                                                          CALDWELL & BERKOWITZ, P.C.
                                                          211 Commerce Street, Suite 1000
                                                          Nashville, Tennessee 37201
                                                          (615) 726-5600 (telephone)
                                                          (615) 726-0464 (facsimile)
                                                          Attorney for Defendant


                                                          s/ Paulette Myers James (with permission)
                                                          Paulette Myers James, Plaintiff
                                                          Appearing Pro Se
                                                          6709 47th Street Ct W
                                                          University Place, WA 98466
                                                          (253) 720-8033




 4828-3229-7860v3
 2832072-000470 04/15/2019
Case 3:18-cv-00356-CLC-DCP Document 17 Filed 04/15/19 Page 4 of 5 PageID #: 47
                                   CERTIFICATE OF SERVICE


          I hereby certify that on April 15, 2019, the foregoing was filed via the Court's Electronic

 Filing System. Notice of this filing will be sent to all Parties:


          Paulette Myers James
          6709 47th Street Ct W
          University Place, WA 98466


                                                        s/ Charles K. Grant
                                                        Charles K. Grant




 4828-3229-7860v3
 2832072-000470 04/15/2019
Case 3:18-cv-00356-CLC-DCP Document 17 Filed 04/15/19 Page 5 of 5 PageID #: 48
